Exhibit 99.1 NHC Announces Completion of Merger with NHR Secures $75 Million Credit Line Murfreesboro, Tenn., November 1, 2007- National HealthCare Corporation (AMEX:NHC), one of the nation’s leading operators of long-term health care and assisted living facilities, announced today that it has completed its merger with National Health Realty, Inc. (AMEX:NHR), and has obtained a $75 million line of credit from Bank of America to fund further growth strategies. At a special meeting on Thursday, October 25, 2007, the shareholders of NHR voted to approve the merger of NHR with a wholly-owned subsidiary of NHC.Following that meeting, the shareholders of NHC approved the issuance of preferred stock in connection with the NHR merger.As a result of that action, effective October 31, 2007, each NHR common share was converted into one share of NHC Series A Convertible Preferred Stock (“Preferred Stock”) plus $9.00 in cash. Each share of the Preferred Stock will be entitled to annual preferred dividends of $0.80 per share and will have a liquidation preference of $15.75 per share.The Preferred Stock, which will be listed on the American Stock Exchange under the symbol “NHC.A”, will be convertible at any time at the option of the shareholder into NHC common stock at a conversion price of $65.07.Each share of the Preferred Stock will be convertible into 0.24204 of a share of NHC common stock.After the 5th anniversary of the closing date, NHC will have the option to redeem the Preferred Stock, in whole or in part, for $15.75 cash per share (plus accrued but unpaid dividends); provided that the Preferred Stock will not be redeemable prior to the 8th anniversary of the closing date unless the average closing price for NHC common stock for 20 trading sessions equals or exceeds the conversion price. The conversion price will be adjusted to reflect any future NHC stock splits or stock dividends. The cash required to complete the merger was provided substantially from NHC’s existing liquidity reserves. Robert Adams, NHC President and CEO, stated that: “This merger, combined with our new credit facility, will provide a larger asset and equity base that enables us to move forward with future growth opportunities and enhances our prospects for long term increases in shareholder value as we complete our 36th year of operation.Elimination of the lease payments NHC has been making to NHR will, assuming continuation of current operating trends, result in an increase in annual recurring free cash flow, even after providing for the preferred dividends which will be paid on the new Series A Convertible Preferred Stock.Also, NHC now owns a portfolio of first class health care retirement and assisted living centers, the majority of which were constructed between 1991 and 1997.This strategic move will provide NHC a focused, completely aligned approach in both development and operations. NHC continues to have one of the strongest balance sheets in the U.S. long-term care industry and, thanks to our new credit arrangement with Bank of America, we now have access to ample financial resources to deal with development and investment prospects.” Avondale Partners, LLC acted as exclusive financial advisor to the special committee of the board of directors of NHC and 2nd Generation Capital, LLC acted as exclusive financial advisor to the special committee of the board of directors of NHR.Cahill Gordon & Reindel LLP acted as counsel to the special committee of the board of directors of NHC, and Waller Lansden Dortch & Davis, LLP acted as counsel to the special committee of the board of directors of NHR.Hogan &
